Case 3:17-cv-01154-LAB-AGS Document 278-1 Filed 09/09/20 PageID.7664 Page 1 of 3



   1   Christopher S. Morris, Esq., SBN 163188
       cmorris@morrislawfirmapc.com
   2   Danielle R. Pena, Esq., SBN 286002
       dpena@morrislawfirmapc.com
   3   MORRIS LAW FIRM, APC
       501 West Broadway, Suite 1480
   4   San Diego, CA 92101
       Telephone: (619) 826-8060
   5   Facsimile: (619) 826-8065
   6   Attorneys for Plaintiffs
   7

   8                     IN THE UNITED STATES DISTRICT COURT
   9                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  10

  11   MICHELLE MORIARTY, an                     Case No.: 3:17-cv-01154-LAB-AGS
       individual, as Successor in Interest to
  12   the ESTATE OF HERON                       DECLARATION OF DANIELLE R.
       MORIARTY and as GUARDIAN AD               PENA IN SUPPORT OF EX PARTE
  13   LITEM to ALEXANDRIA                       APPLICATION FOR LEAVE TO
       MORIARTY, ELIJAH MORIARTY,                RECONSIDER ORDER GRANTING
  14   and ETERNITY MORIARTY,                    IN PART DEFENDANT
                                                 WEIDENTHALER AND DEFENDANT
  15                              Plaintiff,     DANIELS’ MOTION FOR SUMMARY
                                                 JUDGMENT
  16         v.
  17   COUNTY OF SAN DIEGO, and                  Dept:     5160
       DOES 1 through 10, Inclusive,             Judge:    Hon. Andrew G. Schopler
  18
                                  Defendants.
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

       DEC RE EX PARTE MOTION FOR RECONSIDERATION                 3:17-cv-01154-LAB-AGS
Case 3:17-cv-01154-LAB-AGS Document 278-1 Filed 09/09/20 PageID.7665 Page 2 of 3



   1         I, Danielle R. Pena, am an attorney licensed to practice law before both the
   2   federal and state courts of the State of California. I am an associate with Morris
   3   Law Firm, APC, and the attorney of record for Plaintiff in this matter. If called to
   4   testify I could and would testify as follows:
   5         1.     The facts set forth are within my personal knowledge and belief. This
   6   declaration is submitted in support of Plaintiffs’ Ex Parte Application for Leave to
   7   Reconsider its Order Granting In Part Defendant Weidenthaler And Defendant
   8   Daniels’ Motion For Summary Judgment. (Dkt. 123.)
   9         2.     In its September 24, 2019, Order, this Court dismissed Defendant
  10   Daniels and Defendant Weidenthaler from Plaintiffs’ Section 1983 claims based on
  11   a finding that neither defendant knew Mr. Moriarty was suicidal on May 31, 2016.
  12         3.     However, according to new evidence in the form of a declaration by
  13   Jeanette Werner, evidence exists that both Defendant Daniels and Defendant
  14   Weidenthaler knew Mr. Moriarty was suicidal on May 31, 2016, when Defendant
  15   Daniels’ ordered the safety cell placement as well as when Defendant Weidenthaler
  16   denied the safety cell placement. (See Declaration of Jeannette Werner and
  17   Plaintiffs’ Ex Parte application filed herewith.)
  18         4.     Plaintiffs were unaware of Ms. Werner’s identity as her name did not
  19   appear in any of the medical, correctional, or death-investigation documents
  20   produced by the county. There are over 300 names of county employees that have
  21   been referenced in documents or depositions.
  22   ///
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28
                                         2
       DEC RE EX PARTE MOTION FOR RECONSIDERATION                    3:17-cv-01154-LAB-AGS
Case 3:17-cv-01154-LAB-AGS Document 278-1 Filed 09/09/20 PageID.7666 Page 3 of 3



   1         5.     During my discussion with Ms. Werner she was shocked to learn the
   2   county’s defense is that Mr. Moriarty was homicidal, not suicidal.
   3         I declare under the laws of the United States of America that the foregoing is
   4   true and correct under the penalty of perjury.
   5
                                       MORRIS LAW FIRM, APC
   6

   7   Dated: September 9, 2020         s/ Danielle R. Pena                           ____
                                       Danielle R. Pena, Esq.
   8                                   dpena@morrislawfirmapc.com
                                       Attorneys for Plaintiffs Michelle Moriarty, as
   9                                   Successor in Interest and Guardian Ad Litem to
                                       Alexandria, Elijah and Eternity Moriarty
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                         3
       DEC RE EX PARTE MOTION FOR RECONSIDERATION                   3:17-cv-01154-LAB-AGS
